  Case 14-24438         Doc 32     Filed 02/05/19 Entered 02/05/19 10:32:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-24438
         Shirley Brewer

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/30/2014.

         2) The plan was confirmed on 09/22/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/10/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,326.00.

         10) Amount of unsecured claims discharged without payment: $9,324.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-24438        Doc 32       Filed 02/05/19 Entered 02/05/19 10:32:35                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $43,776.00
       Less amount refunded to debtor                            $863.54

NET RECEIPTS:                                                                                   $42,912.46


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,858.55
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,858.55

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICASH LOANS LLC              Unsecured      1,500.00            NA              NA            0.00        0.00
ASHRO LIFESTYLE                  Unsecured         800.00        797.81          797.81        797.81         0.00
Best Buy/Capital One             Unsecured      1,350.00            NA              NA            0.00        0.00
CAP ONE                          Unsecured           0.00           NA              NA            0.00        0.00
CAPITAL ONE                      Unsecured           0.00           NA              NA            0.00        0.00
CAVALRY SPV I                    Unsecured         450.00        450.12          450.12        450.12         0.00
CHASE CC                         Unsecured         600.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00        490.40          377.31        377.31         0.00
COMCAST                          Unsecured         700.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured         450.00        500.51          500.51        500.51         0.00
CRESCENT BANK & TRUST            Secured       18,325.00     22,878.02        22,878.02           0.00        0.00
CRESCENT BANK & TRUST            Unsecured      4,714.00            NA              NA            0.00        0.00
IL DEPT OF REVENUE               Unsecured         360.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE               Unsecured         130.00         60.20           60.20          60.20        0.00
IL DEPT OF REVENUE               Priority             NA         311.00          311.00        311.00         0.00
IL DEPT OF REVENUE               Priority             NA         428.44          428.44        428.44         0.00
ILLINOIS LENDING CORP            Unsecured      3,000.00       2,193.55        2,193.55      2,193.55         0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         114.70          114.70        114.70         0.00
INTERNAL REVENUE SERVICE         Priority          750.00        543.69          543.69        543.69         0.00
MASSEYS                          Unsecured            NA         248.94          248.94        248.94         0.00
MIDLAND FUNDING LLC              Unsecured      2,300.00       2,276.94        2,276.94      2,276.94         0.00
NCEP LLC                         Secured       13,450.00     13,725.00        13,725.00     13,725.00    1,036.90
NCEP LLC                         Unsecured      3,750.00       3,990.51        3,990.51      3,990.51         0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         250.00        243.65          243.65        243.65         0.00
PRA RECEIVABLES MGMT             Unsecured         700.00        698.18          698.18        698.18         0.00
PRA RECEIVABLES MGMT             Unsecured         750.00        714.05          714.05        714.05         0.00
PRA RECEIVABLES MGMT             Unsecured      1,900.00       1,875.19        1,875.19      1,875.19         0.00
PROVIDIAN FINANCIAL              Unsecured         100.00           NA              NA            0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         600.00        574.89          574.89        574.89         0.00
QUANTUM3 GROUP LLC               Unsecured         800.00        794.67          794.67        794.67         0.00
QUANTUM3 GROUP LLC               Unsecured         800.00        764.72          764.72        764.72         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-24438        Doc 32     Filed 02/05/19 Entered 02/05/19 10:32:35                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal      Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid         Paid
QUANTUM3 GROUP LLC             Unsecured         800.00          757.69        757.69        757.69        0.00
QUANTUM3 GROUP LLC             Unsecured         550.00          502.42        502.42        502.42        0.00
QUANTUM3 GROUP LLC             Unsecured         500.00          471.47        471.47        471.47        0.00
SIR FINANCE                    Unsecured      1,700.00         1,376.00      1,376.00      1,376.00        0.00
SPRINT NEXTEL                  Unsecured         400.00          393.53        393.53        393.53        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      1,100.00           831.83        831.83        831.83        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                 $0.00
      Mortgage Arrearage                                   $0.00                $0.00                 $0.00
      Debt Secured by Vehicle                         $36,603.02           $13,725.00             $1,036.90
      All Other Secured                                    $0.00                $0.00                 $0.00
TOTAL SECURED:                                        $36,603.02           $13,725.00             $1,036.90

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                 $0.00
       Domestic Support Ongoing                               $0.00              $0.00                 $0.00
       All Other Priority                                 $1,283.13          $1,283.13                 $0.00
TOTAL PRIORITY:                                           $1,283.13          $1,283.13                 $0.00

GENERAL UNSECURED PAYMENTS:                           $21,008.88           $21,008.88                  $0.00


Disbursements:

       Expenses of Administration                             $5,858.55
       Disbursements to Creditors                            $37,053.91

TOTAL DISBURSEMENTS :                                                                        $42,912.46




UST Form 101-13-FR-S (09/01/2009)
  Case 14-24438         Doc 32      Filed 02/05/19 Entered 02/05/19 10:32:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
